Citation Nr: 1731611	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  15-20 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

B. G. LeMoine, Associate Attorney


INTRODUCTION

The Veteran served on active duty from September 1966 to April 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  This case in now under the jurisdiction of the Atlanta, Georgia VA RO.
 
The Veteran passed away in December 1999.  The appellant is the Veteran's surviving spouse.

In April 2017, the appellant testified during a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The appellant seeks entitlement to service connection for the cause of the Veteran's death.  VA death benefits are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312.  To establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by active military service was the principal or contributory cause of death.  38 C.F.R. § 3.312.  In this case, the Veteran's death certificate reflects that the immediate causes of death were cardiac arrest due to liver cancer with bone metastasis.  At the time of his death, the Veteran was not service-connected for any disabilities.  

The Board finds that further efforts must be made to ensure VA has satisfied its duty to assist the appellant prior to appellate consideration of the claim.  

The appellant contends that the Veteran's bone metastases were due to exposure to herbicide agents during his active service while stationed aboard the USS St. Paul.  Specifically, the appellant contends that the Veteran went ashore in Vietnam while the USS St. Paul was anchored in Da Nang Harbor.  See, April 2017 Hearing Transcript.  However, it does not appear that the AOJ attempted to obtain the Veteran's service personnel records, unit histories or other service department records which might establish if the Veteran went ashore in Vietnam while stationed aboard the USS St. Paul.  The Board finds that efforts must be made to obtain the Veteran's service personnel records. 

The Board notes that while the Veteran does not appear to have had one of the diseases presumptively associated with herbicide exposure listed at 38 C.F.R. § 3.309 (e) (2016), service connection may also be granted for a disease claimed as due to herbicide exposure on a direct service connection basis.  See Combee v. Brown, 34 F. 3d 1039 (Fed. Cir. 1994).  If the expanded record reflects that the Veteran went ashore or otherwise served in the Republic of Vietnam the AOJ should obtain a medical opinion as to the etiologic relationship between the Veteran's death and disease which may be attributed to service that addresses the specific contentions of the appellant.  DeLaRosa v. Peake, 515 F. 3d 1319 (Fed. Cir. 2008).

At the April 2017 Board Hearing the appellant submitted a one page private medical treatment record from Memorial Medical Center in Savannah, Georgia.  The record does not reflect that efforts were made to assist the appellant in obtaining all of the Veteran's records from the Memorial Medical Center.  When reference is made to pertinent private medical records, VA is on notice of their existence and has a duty to assist the appellant in attempting to obtain them.  Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992).  Accordingly, the case must also be remanded so that efforts may be made to assist the appellant obtain all records from the Memorial Medical Center.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the appellant a letter enclosed with a VA Form 21-4142, Authorization and Consent to Release Information to VA.  The letter should ask the appellant to identify all outstanding, relevant treatment of the Veteran from private health care providers.  The letter accompanying the VA Form 21-4142 should inform the appellant that VA is particularly interested in records from Memorial Medical Center in Savannah, Georgia.  All attempts to obtain these records must be documented in the claims file.  The appellant must be notified of any inability to obtain the requested documents.  See 38 C.F.R. § 3.159 (c)(1).  Allow an appropriate amount of time for response and complete any additional development resulting from the appellant's response.    

2.  Obtain the Veteran's complete service personnel records and associate them with the record.  

3.  Undertake any further development indicated in view of the above development, to include, if warranted, obtaining a VA opinion pursuant to 38 U.S.C.A. § 5103A (a).  See DeLaRosa v. Peake, 515 F. 3d 1319, 1322 (Fed. Cir. 2009); Wood v. Peake, 520 F. 3d 1345, 1349 (Fed. Cir. 2009).  If the expanded record reflects that the Veteran went ashore, or otherwise served in the Republic of Vietnam, the AOJ should obtain a medical opinion as to whether it is at least as likely as not that the cause of the Veteran's death, liver cancer with bone metastasis, is etiologically related to service.  The examiner should be asked to provide rationale for the opinion to include that which addresses the specific contentions of the appellant.  

4.  After completion of the above, review the expanded record, including the evidence entered since the statement of the case, and determine whether service connection may be granted for the cause of the Veteran's death.  If the benefit sought remains denied, furnish the appellant and her representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




